[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de MOTION FOR MODIFICATION (#124)
On May 4, 1989, the court entered a decree dissolving the parties' marriage, awarded custody of the minor children to the plaintiff and ordered the defendant to pay $100  weekly child support per child, a total of $200 weekly. At that time, the defendant's gross weekly income was $792.71 and, after FICA, taxes and union dues were deducted, defendant had disposable net weekly income of $527. The plaintiff's income at the time judgment was entered was $407 gross wages and after mandatory deductions, $244 net weekly disposable income. The plaintiff's present net disposable income is $350. The defendant's present net disposable income is $391.
The guidelines require child support to be paid by defendant for two children ages 0-11 of $161 ($303 x 53%).
The court orders the child support order modified to $161 weekly effective as of July 1, 1991.
As of that date, the defendant was $2,200 in arrears. He CT Page 6283 shall pay $39  weekly on the arrears until current. A wage withholding is ordered pursuant to 42-362, Connecticut General Statutes.
DENNIS FS F. HARRIGAN, J.